           Case 3:20-cv-06219-RSM-BAT Document 17 Filed 01/27/21 Page 1 of 1




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   GARNETT WILLIAMS ,

 9                             Plaintiff,                CASE NO. 3:20-cv-06219-RSM-BAT

10           v.                                          ORDER DENYING OBJECTION
                                                         AND REQUEST FOR PERSONAL
11   RICHARD HUBBART, et al.,                            SERVICE

12                             Defendants.

13          Plaintiff objects to the timeliness Defendants' waiver of service of summons and requests
14   Defendants be personally served. Dkt. 16. The Court issued an order directing service on
15   December 21, 2020, and Defendants filed waivers of service on January 22 and January 25,
16   2021. As Federal Rule 6 excludes the date triggering the time period, the waivers were due
17   January 20, 2021. Although the waivers are late, Defendants have not declined to waive service.
18   The Court accordingly ORDERS:
19          Plaintiff's request, Dkt. 16, that Defendants be personally served is DENIED.
20          DATED this 27th day of January 2021.
21

22                                                              A
                                                         BRIAN A. TSUCHIDA
23                                                       Chief United States Magistrate Judge



     ORDER DENYING OBJECTION AND
     REQUEST FOR PERSONAL SERVICE - 1
